IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TIMOTHY M. SHILLING,                        : No. 324 WAL 2017
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
PAULA SUE SHILLING,                         :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal and Application for Injunctive Relief are DENIED.